Appeal from a judgment of the Supreme Court entered in Madison county clerk’s office in favor of defendants on a decision of an official referee. Plaintiff seeks specific performance of an alleged agreement between herself and her sister whereby it is claimed her sister, now deceased, in consideration of being furnished a home with plaintiff, agreed to leave all of her property to plaintiff. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.